458 So. 2d 221 (1984)
Frank WILLIAMS, et al.
v.
CITY OF BASTROP, Mayor John S. Bond, and Charles Gladney.
No. 16854-CA.
Court of Appeal of Louisiana, Second Circuit.
October 11, 1984.
Rehearing Denied October 26, 1984.
*222 Jerry L. Jones, Monroe, for appellants.
Rankin, Yeldell, Herring & Katz by Stephen J. Katz, Bastrop, for appellees.
Before HALL, JASPER E. JONES and SEXTON, JJ.

ORDER
PER CURIAM.
On appellees' motion, the appeal is dismissed.
The appeal taken in this case was not only premature in that it was taken before judgment was signed (LSA-C.C.P. Art. 1911), the judgment later signed sustaining an exception of no cause of action but granting leave to amend, which does not have the effect of dismissing plaintiffs' suit, is not a final judgment or an interlocutory judgment causing irreparable injury and is not appealable. LSA-C.C.P. Art. 2083; Taylor v. Consol. Rail Corp., 391 So. 2d 1351 (La.App. 4th Cir.1980); Spencer v. Burglass, 288 So. 2d 68 (La.App. 4th Cir. 1974). A judgment sustaining an exception of no cause of action is not final unless it unconditionally dismisses the suit.
Appeal dismissed.